                                                         UNITED STATES BANKRUPTCY COURT
                                                            MIDDLE DISTRICT OF FLORIDA
                                                                 ORLANDO DIVISION
INRE:

      Debtor(s) LINDA EISENMAN                                                                                            CASE NO.: 6: J8-bk-0393J-KSJ


                                                                     AMENDED CHAPTER 13 PLAN

A.         NOTICES.
Debtor must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as "Not Included," if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.


  A limit on the amount of a secured claim based on a valuation which may result in a partial
  payment or no payment at all to the secured creditor. See Sections C.5(d) and (e). A separate                          0   Included           I!l   Not included
  motion will be filed.
  Avoidance ofa judicial lien or nonpossessory, nonpurchase money security interest under II
  U.S.c. § 522(f). A separate motion will be filed . See Section C.5(e).                                                 0   Included           I!l   Not included

  Nonstandard provisions, set out in Section E.                                                                          0   Included           I!l   Not included



B.      MONTHLY PLAN PAYMENTS.
Plan payments include the Trustee's fee of 10% and shall begin 30 days from petition
filing/conversion date. Debtor shall make payments to the Trustee for the period of 60
months. If the Trustee does not retain the full 10%, any portion not retained will be
disbursed to allowed claims receiving payments under the Plan and may cause an
increased distribution to the unsecured class of creditors

                  1.                                                    from
                        . .=$'-.:1. : . 50.: ..:..::..00=---_ _ _ _ _ _ mon ths   _ _ _ _'-­_ _ _ through._ _ _4'-­_ _

                  2.                                                 from
                        ...=$:...:.1=-3.:..:1...::..00"--_ _ _ _ _ _ months       _ _ _----=5=---_ _ _ through._ _-=6.;:.. 0_ _

C.         PROPOSED DISTRIBUTIONS.

                       1.          ADMINISTRATIVE                           ATTORt~EY'S        FEES.

Base Fee                     $2,000.00             Total Paid Prepetition                  $1,000.00                Balance Due     $1,000.00


MMl\'1 Fee                      $0.00              Total Paid Prepetition                    $0.00                  Balance Due         $0.00


Estimated Monitoring Fee at                                          $0.00              per Month.



Attorney's Fees Payable Through Plan at                                                     $100.00        Monthly (subject to,adjustment).




1 All references to "Debtor" include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                                           Page 1 of 6
[!I NONE       2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.c. §101(14A)).


[!I NONE      3.        PRIORITY CLAIMS (as defined in 11 U.S.c. § 507).




               4.     TRUSTEE FEES. From each payment received from Debtor, the Trustee shall receive a fee,
the percentage of which is fixed periodically by the United States Trustee.



                 5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the Plan,
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The Trustee shall
disburse adequate protection payments to secured creditors prior to confirmation, as soon as practicable, if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has
fi led a proof of claim for the secured creditor under § 50 I (c), and no objection to the claim is pending. If Debtor's
payments under the Plan are timely paid, payments to secured creditors under the Plan shall be deemed contractually
paid on time.


[!] NONE           (a)     Claims Secured by Debtor's Principal Residence Which Debtor Intends to Retain ­
                   Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid Through the
                   Plan. If the Plan provides for curing prepetition arrearages on a mortgage on Debtor's principal
                   residence, Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
                   monthly postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
                   payments, which may be adjusted up or down as provided for under the loan documents, are due
                   beginning the first due date after the case is filed and continuing each month thereafter. The Trustee
                   shall pay the postpetition mortgage payments for Debtor's principal residence on the following
                   mortgage claims:

[!] NONE        (b)      Claims Secured by Other Real Property Which Debtor Intends to Retain - Mortgage
                Payments, HOA and Condo Association Payments, and Arrears, if any, Paid Through the
                Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor will pay, in addition
                to all other sums due under the proposed Plan, all regular monthly postpetition mortgage payments
                to the Trustee as part of the Plan. These mortgage payments, which may be adjusted up or down as
                prQvided for under the loan documents, are due beginning the first due date after the case is filed and
                continuing each month thereafter. The Trustee shall pay the postpetition mortgage payments on the
                following mortgage claims:
[!] NONE
                (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification. If
                Debtor obtains a modification of the mortgage, the modified payments shall be paid through the
                Plan. Pending the resolution of a mortgage modification request, Debtor shall make the following
                adequate protection payments to the Trustee: (1) for homestead property, the lesser of 31 % of gross
                monthly income of Debtor and non-filing spouse, if any (after deducting homeowners association
                fees), or the normal monthly contractual mortgage payment; or (2) for non-homestead, income-
                producing property, 75% of the gross rental income generated from the property.




                                                                                                        Page 2 of 6
~ NONE           (d)      Claims Secured by Real Property or Personal Property to Which Section 506
                 Valuation APPLIES (Strip Down). Under II U.s.c. § 1322 (b)(2), this provision does not apply
                 to a claim secured solely by Debtor's principal residence. A separate motion to determine secured
                 status or to value the collateral must be filed. The secured portion of the claim, estimated below,
                 shall be paid. Unless otherwise stated in Section E, the payment through the Plan does not include
                 payments for escrowed property taxes or insurance.

~l NONE           (e)    Liens to be Avoided Under 11 U.S.c. § 522 or Stripped Off Under 11 U.S.c. § 506.
                  Debtor must file a separate motion under § 522 to avoid ajudiciallien or a nonpossessory,
                  nonpurchase money security interest because it impairs an exemption or under § 506 to determine
                  secured status and to strip a lien.

~ NONE           (1)     Claims Secured by Real Property and/or Personal Property to Which Section 506
                 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.c. § 1325(a). The claims
                 listed below were either: (1) incurred within 910 days before the petition date and secured by a
                 purchase money security interest in a motor vehicle acquired for the personal use of Debtor; or (2)
                 incurred within one year of the petition date and secured by a purchase money security interest in        1­
                 any other thing of value. These claims will be paid in full under the Plan with interest at the rate
                 stated below.

[!] NONE         (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through the
                 Plan under 11 U.S.c. § 1322(b)(2). The following secured claims will be paid in full under the
                 Plan with interest at the rate stated below.
[!] NONE         (h)   Claims Secured by Personal Property - Maintaining Regular Payments and Curing
                 Arrearage, if any, with All Payments in Plan.
[!] NONE         (i)     Secured Claims Paid Directly by Debtor. The following secured claims are being made via
                 automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
                 creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
                 terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
                 and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
                 state law contract rights.

[!] NONE         U)      Surrender of CollaterallProperty that Secures a Claim. Debtor will surrender the following
                 collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and I30I(a) is terminated in rem
                 as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of
                 this Plan.
[!] NONE         (k)     Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to make
                 payments to the following secured creditors. The automatic stay is terminated in rem as to Debtor
                 and in rem and in personam as to any codebtor with respect to these creditors upon the filing of this
                 Plan. Debtor's state law contract rights and defenses are neither terminated nor abrogated.
                6.      LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the Trustee shall
disburse payments to creditors under leases or executory contracts prior to confirmation, as soon as practicable, if the
Plan provides for payment to creditor/lessor, the creditor/lessor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor/lessor under § 50I(c), and no objection to the claim is pending. If
Debtor's payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.

~ NONE           (a)    Assumption of LeaseslExecutory Contracts for Real or Personal Property to be Paid
                 and Arrearages Cured Through the Plan. Debtor assumes the following leases/executory
                 contracts and proposes the prompt cure of any prepetition arrearage as follows.



                                                                                                       Page 3 of 6
~    NONE           (b)     Assumption of LeaseslExecutory Contracts for Real or Personal Property to be Paid
                    Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
                    automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
                    creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
                    terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
                    and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
                    state law contract rights.
~l   NONE
                    (c)     Rejection of LeaseslExecutory Contracts and Surrender of Real or Personal Leased
                    Property. Debtor rejects the following leases/executory contracts and will surrender the following
                    leased real or personal property. The automatic stay is terminated in rem as to Debtor and in rem
                    and in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.




7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above referenced creditors or shall otherwise be paid under a subsequent
Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than          $6,045.11
D.     GENERAL PLAN PROVISIONS:
       1.      Secured creditors, whether or not dealt with under the Plan, shall retain the liens securing such
       claims.

       2.     Payments made to any creditor shall be based upon the amount set forth in the creditor's proof of
       claim or other amount as allowed by an Order of the Bankruptcy Court.

       3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate
       shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the Court
       orders otherwise. Property of the estate

      o	       (a) shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the
            Court orders otherwise, or

      [!]      (b) shall vest in Debtor upon confirmation of the Plan.




                                                                                                            Page 4 of 6
                   4.      The amounts listed for claims in this Plan are based upon Debtor's best estimate and belief and/or the
                   proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay
                   creditors with filed and allowed proofs of claim. An aJlowed proof of claim will control, unless the Court
                   orders otherwise.

                   5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions. The
                   actual distributions may vary. If the summary or spreadsheet conflicts with this Plan, the provisions of the
                   Plan control prior to confirmation, after which time the Order Confirming Plan shall control.

                   6.      Debtor shall timely file all tax returns and make all tax payments and deposits when due.
                   (However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee with a statement to
                   that effect.) For each tax return that becomes due after the case is filed, Debtor shall provide a complete copy
                   of the tax return, including business returns if Debtor owns a business, together with all related W-2s and
                   Form 1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered, consented to by the
                   Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to regular
                   Plan payments. Debtor shall not instrllct the Internal Revenue Service or other taxing agency to apply a
                   refund to the following year's tax liability. Debtor shall not spend any refund without first having
                   obtained the Trustee's consent or Court approval.


   E.    NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure 301S(c). Note:
   Any nonstandard provisions of this Plan other than those set Ollt in this section are deemed void and are stricken.

-- -     -------    -_.   _. _.- --   -   -- .



                                                                               CERTIFICATION

          By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies
   that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the
   Model Plan adopted by this Court, and that this Plan contains no additional or deleted wording or nonstandard
   provisions other than any nonstandard provisions included in Section E.      .                         .


   SIGNATURE(S):



   Debtor(s)


       ~:uJh ~~WllLI         <                                                                                         Date   I o--a6= rl
                                                                                                                       Date
   1 All references to "Debtor" include and refer to both of the debtors in a case filed jOintly by two Individuals.




                                                                                                                       Date
                          UNITED STATES BANKRUPTCY
                             MIDDLE
                                  ORLANDO

Re: 

Linda Eisenman                                              No.: 6:1   I-KSJ 


_______~D~e=bt=o~r____________ /

                                CERTIFICATE OF

         I HEREBY CERTIFY that a true and correct
been served on this 30 th day of October, 2018
by first class U.S. Mail postage prepaid to the following

                                 Stacy A.

                              Stacy
                              FL Bar No. 0988170
Label Matrix for local 
                       United States Trustee ORt?/13 7 
                        Amanda C Rolfe
llJA-6 
                                       Office of the United States Trustee 
                    PO Box 4400 

Case 6:18-bk-03931-KSJ 
                              C       Federal 
                                 Jacksonville, FL 32201-4400 

Middle District of Florida 
                   400 West            Street, Suite 1100 

Orlando 
                                               FL 32801-2210 

TUe Oct 30 09:48:57 EDT 2018 

Bealls 
                                       CU 
                                                     Comenity Bank 

PO Box 25207 
                                 26263 Forest Blvd 
                                      PO Box 182789 

Bradenton, Ft 34206-5207 
                              MN 55092-8033 
                                 Columbus, OH 43218-2789 





FLORIDA HOSPITAL DELAND 
                      IPjliAU:1Ul'tLlI> WDIT UNION 
                           Florida Department of Revenue 

C/O KEVIN BWILSON tAl OFFICES 
                3075 NALAFAYA TRAIL 
                                    Bankruptcy Unit 

2810 WALKER RD STE 102 
                       ORLANDO FL 32826-3259 
                                  Post Office Box 6668 

CHATTANOOGA TN 37421-1082 
                                                                             Tallahassee FL 32314-6668 



Florida Hospital Deland 
                     Grant &Weber Inc 
                                        Insight Financial Credit Uni 

1070 NStone St 
                              5586 S Fort Apache Rd 
                                   206 Hillcrest st 

Deland, FL 32720-0824 
                       Suite 110 
                                               Orlando, FL 32801-1212 

                                              Las         NV 89148-7682 



Internal Revenue Service 
                    MIDLAND FUNDING LLC 
                                     Midland Credit Managment Inc 

Post Office Box 7346 
                        PO BOll: 2011 
                                           2365 Northside Dr Ste 300 

Philadelphia FA 19101-7346 
                  Warren, HI 48090-2011 
                                   San Diego, CA 92108-2709 





North American Credit Servic 
                Northwest Credit Union 
                                  P &BCapital Group of NY 

2810 Walker Rd Ste 100 
                      PO Box 1229 
                                             455 Center Rd 

Chattanooga, TN 37421-1082 
                           VA 20172-1229 
                                  West Seneca, NY 14224-2100 




S'lNCS/Sam \! Club 
                          Volusia County Tax Collector 
                            Laurie KWeatherford 

PO Box 9650)6 
                               123 West Indiana Avenue 
                                 Post Office Box 3450 

Orlando, Ft 32896-5036 
                      Rcom 103 
                                                Winter Park, FL 32790-3450 

                                              Deland FL 32720-4615 



Linda Eisenman 
                                    A Eckert
ISS Cypress Point South 
                           A Eckert PA 

Deland, Ft 32724-1152 
                       2445 South Volusia Avenue 

                                              Suite C-1 

                                                           iL 32763-7626 





                                  address (p) above has been substituted for the following                 as so ~p~C;J.L.J.t:\l 

                                    in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 



Fairwinds Credit Union 

3087 NAlafaya Trail 

Orlando, FL 32826 

                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d) Midland Funding LLC                              End of Label Matrix
PO Box 2011                                                                 22
Warren, MI 48090-2011                                                        1
                                                     Total                  23
